Title: James Madison to James K. Paulding, 6 June 1831
From: Madison, James
To: Paulding, James Kirke


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 6. 1831.
                            
                        
                        
                        Since my letter answering yours of Apl. 6., in which I requested you to make an enquiry concerning a small
                            pamphlet of Chs. Pinckney, printed at the close of the Fedl. Convention of 1787, it has occurred to me that the pamphlet
                            might not have been put in circulation, but only presented to his friends &c. In that way I may have become
                            possessed of the Copy to which I referred as in a damaged State. On this supposition the best chance of success must be
                            among the Books &c. of Individuals on the list of Mr. P’s political associates or personal friends. Of those who
                            belonged to N. Y. I recollect no one so likely to have recd. a copy as Rufus King. If that was the case it may remain with
                            his representative, and I would suggest an informal resort to that quarter, with a hope that you will pardon this further
                            tax on your Kindness. With affecte. respects
                        
                        
                            
                                James Madison
                            
                        
                    